Citation Nr: 1744612	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-15 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis status post arthroscopy from November 30, 2007, to October 3, 2011.  

2.  Entitlement to an initial rating in excess of 20 percent for left knee degenerative arthritis status post arthroscopy from October 4, 2011, to September 30, 2012, (exclusive of the period from June 4, 2012, to September 30, 2012, during which time a temporary total evaluation was assigned).  

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis status post arthroscopy (previously rated as left knee degenerative arthritis status post arthroscopy) from October 1, 2012, to June 30, 2016, (exclusive of the period from May 4, 2015, to June 30, 2016, during which time a temporary total evaluation was assigned).   

4.  Entitlement to an initial rating in excess of 30 percent for status post left total knee arthroplasty from July 1, 2016.   





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION


 The Veteran had honorable active duty service with the United States Army from August 1975 to August 1978 and with the United States Navy from May 1981 to October 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The February 2009 rating decision granted service connection for degenerative arthritis of the left knee, and a ten percent disability rating was assigned, effective November 30, 2007.  

During the course of the appeal, the Veteran has been assigned temporary total evaluations based on surgery necessitating convalescence for the periods from June 4, 2012, to September 30, 2012, and from May 4, 2015, to June 30, 2016.  Therefore, the issue on appeal has been characterized as shown on the title page of this decision.

In February 2014, the RO increased the disability rating assigned for the left knee disorder to 20 percent effective October 4, 2011, to June 4, 2012.  Despite the increased disability rating the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has characterized the issue on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his left knee in November 2016.  The Veteran also reported flare-ups characterized by increased knee pain with daily exercise.  Range of motion testing showed flexion to 110 degrees with no pain on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion after three repetitions.  There were no findings regarding the right knee.  Examination did not reveal pain with weight bearing or objective evidence of localized tenderness or pain to palpation of the joint; however the Veteran reported chronic knee pain which was an eight out of 10.  The examiner found that the Veteran did not have any residuals from his May 2015 joint replacement surgery.

In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's left knee was examined in January 2009, August 2010, October 2011, September 2013, and November 2016 VA examinations; however, the examiners did not conduct Correia-compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal.

Additionally, an examination is also warranted to determine to discuss the Veteran's reports of frequent knee locking throughout the entire period on appeal, e.g. after November 30, 2007.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted during the course of the appeal in January 2009, August 2010, October 2011, September 2013, and November 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner is also requested to express an opinion as to whether and during what periods since 2007, the Veteran experienced frequent episodes of locking, pain, and effusion into the joint.  In doing so, the examiner must discuss the Veteran's January 2010 statement that his knee locked frequently.    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence, if any, which may allow for a more definitive opinion.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

	


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




